    Case: 2:21-mc-00033-ALM Doc #: 1 Filed: 09/16/21 Page: 1 of 3 PAGEID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION




IN RE: HAKIMAH JABBAR,
LITIGATION,                                          Case No. 2:21-MC-33


                                                     CHIEF JUDGE ALGENON L. MARBLEY




            ENTRY BARRING HAKIMAH JABBAR FROM UNITED STATES
    DISTRICT COURT BUILDING LOCATED AT 85 MARCONI BOULEVARD,
   COLUMBUS, OHIO; DIRECTIVE TO UNITED STATES MARSHALS SERVICE,
    FEDERAL PROTECTIVE OFFICERS AND COURT SECURITY OFFICERS;
      ALTERNATIVE MEANS OF ACCESS TO FEDERAL COURT SUGGESTED


       Hakimah Jabbar has filed numerous cases with this Court against Federal and state public

officials, including several judges of this Court and the Sixth Circuit Court of Appeals, too

numerous to mention, almost all of which have been accompanied by an informa pauperis

affidavit. She has engaged in bizarre and inappropriate behavior, including mailing Judge

Morrison her original birth certificate, trying to get an arrest warrant for Judge Graham, and

sending mailings to AUSAs Litton and DeviHers' homes. She has demonstrated irrational

behavior and anger at AUSAs and Judges in our district going back about 5 years. Judge

Jolson's chambers has received numerous angry phone calls from Ms. Jabbar.

       Many of her cases have been dismissed, for a multiplicity of reasons, not the least of

which are resjudicata and lack of subject matter jurisdiction. She has recently filed a lawsuit

against Judge James L. Graham and MagistrateJudge Chelsey Vascura. That lawsuit has been

referred to the Northern District of Ohio. Hakimah Jabbar, therefore, has no cases pending in the

Columbus Seat of Court and no reason to conduct business in the Columbus Seat of Court.
     Case: 2:21-mc-00033-ALM Doc #: 1 Filed: 09/16/21 Page: 2 of 3 PAGEID #: 2



         Due to Hakimah Jabbar's irrational and contumacious behavior directed towards the

judicial officers of this seat of the Southern District of Ohio, her frequent anger laced phone calls

to Magistrate Judge Jolson, and throwing money at and directing threatening language towards

deputy clerk, Donald Fitzgerald, the United States Marshal's Service has grave concerns about

said judicial officers and Court official's safety. In short, in the opinion of those who have

interacted with her, her conduct has become more and more disruptive over the past several

weeks.


         WHEREFORE, IT IS THE ORDER of this Court that Hakimah Jabbar is BARRED

from entering the United States District Courthouse in Columbus, without the prior written

permission of the Chief Judge of the United States District Court for the Southern District of

Ohio. Should she attempt to enter those premises without said written permission, she is to be

immediately detained and arrested by those with the authority to detainand arrest, and

prosecuted for criminal trespass. Should Hakimah Jabbar wish to file any papers with this Court,

on matters upon which shehas paid the full filing fee, since sheis barred from entering the

building in which the Clerk of Court's Office is located, she has two choices, to wit: (1) to
utilize theelectronic filing medium; (2)or to access theCourts through theUnited States Postal

Service.

           This Entry shall remain in full force and effect until specifically countermanded bythe

Chief Judge ofthe United States District Court for the Southern District of Ohio.
         It is the further order of this Court that the United States Marshals Service personally

serve this ORDERon Hakimah Jabbar as quickly as may be practicable.


September 16,2021                              .              r
                                                   ALGENOtt U MARBL
                                                   UNITED S7A'
                                                          STATES DISTRICTTUDGE
    Case: 2:21-mc-00033-ALM Doc #: 1 Filed: 09/16/21 Page: 3 of 3 PAGEID #: 3



Copies to:

Hakimah Jabbar
U. S. Marshals Service
Federal Protective Service
Court Security Office
Clerk's Office
Chief Judge Algenon L. Marbley
Judge Edmund A. Sargus, Jr.
Judge Michael H. Watson
Judge Sarah D. Morrison
Judge James L. Graham
Judge Elizabeth A. Preston Deavers
Judge Kimberly A. Jolson
Judge Chelsey M. Vascura
Judge Norah McCann King
